Case 18-13774-mdc   Doc 808-1 Filed 06/26/19 Entered 06/26/19 17:10:57   Desc
                           Exhibit A Page 1 of 11
Case 18-13774-mdc   Doc 808-1 Filed 06/26/19 Entered 06/26/19 17:10:57   Desc
                           Exhibit A Page 2 of 11
Case 18-13774-mdc   Doc 808-1 Filed 06/26/19 Entered 06/26/19 17:10:57   Desc
                           Exhibit A Page 3 of 11
Case 18-13774-mdc   Doc 808-1 Filed 06/26/19 Entered 06/26/19 17:10:57   Desc
                           Exhibit A Page 4 of 11
Case 18-13774-mdc   Doc 808-1 Filed 06/26/19 Entered 06/26/19 17:10:57   Desc
                           Exhibit A Page 5 of 11
Case 18-13774-mdc   Doc 808-1 Filed 06/26/19 Entered 06/26/19 17:10:57   Desc
                           Exhibit A Page 6 of 11
Case 18-13774-mdc   Doc 808-1 Filed 06/26/19 Entered 06/26/19 17:10:57   Desc
                           Exhibit A Page 7 of 11
Case 18-13774-mdc   Doc 808-1 Filed 06/26/19 Entered 06/26/19 17:10:57   Desc
                           Exhibit A Page 8 of 11
Case 18-13774-mdc   Doc 808-1 Filed 06/26/19 Entered 06/26/19 17:10:57   Desc
                           Exhibit A Page 9 of 11
Case 18-13774-mdc   Doc 808-1 Filed 06/26/19 Entered 06/26/19 17:10:57   Desc
                           Exhibit A Page 10 of 11
Case 18-13774-mdc   Doc 808-1 Filed 06/26/19 Entered 06/26/19 17:10:57   Desc
                           Exhibit A Page 11 of 11
